 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JACQUELINE BATEMAN, et al.,                        Case No. 1:19-cv-00869-DAD-SAB

12                  Plaintiffs,                         ORDER REQUIRING PLAINTIFFS TO
                                                        FILE A REQUEST FOR ENTRY OF
13           v.                                         DEFAULT OR A NOTICE OF STATUS OF
                                                        DEFENDANT IN THIS ACTION
14   UNITED STATES OF AMERICA,
                                                        FIVE DAY DEADLINE
15                  Defendant.

16

17          Jacqueline Bateman and Steve Bateman (“Plaintiffs”) filed this action against against the

18 United States of America (“Defendant”). (ECF No. 1.) Defendant Pape’ Material Handling, Inc.

19 filed an answer to the complaint on May 15, 2019. (ECF No. 6.) On August 22, 2019, Plainitffs
20 returned proof of service showing that Defendant was served on August 9, 2019. (ECF No. 5.)

21 Therefore, Defendant’s answer to the complaint was due within sixty days of August 9, 2019.

22 Fed. R. Civ. P. 12(a)(2).

23          The deadline for Defendant to file a responsive pleading has passed and neither a

24 responsive pleading, a stipulation to extend time to answer, nor a request for entry of default has

25 been filed.

26 / / /
27 / / /

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

 2 this order, Plaintiff shall either file a request for entry of default or a notice informing the Court

 3 of the status of this action.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      October 21, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
